                                Case 2:19-cv-02367-MAK Document 1 Filed 05/31/19 Page 1 of 8
JS   «   (llev 06/17)                                                      CIVIL COVER SHEET
The JS 44 civil cover sheet and the infunnation contamed herem neither replace n« supplement the filmg and service of pleadtn~s or other papers as reqwred by Jaw, except as
provided by local rules of court. Tins form, approved by the Juchcial Conference of the lJnited States m September 1974, ts requrred for the use of the Clerk of Court for the
purpose of inittating the civtl docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF WIS FORM.)

brf:~ /~JNTIFFS                                                                                             rJ?e~~WrUamzation
 2326 N. 25th St.                                                                                           3Stow Road
 Phila., PA 19132                                                                                           Marlton, NJ 08053
     (b)   County of Residence of First Listed Plaintiff                                                      County of Residence of Frrst Listed Defen
                             (EXCEPT IN U.S. PL.A.INTIFF.                                                                            (IN US. PL.A.INT/FF
                                                                                                              NOTE.      IN LAND CONDEMNATION CAS
                                                                                                                         THE nACT OF LAND INVOLVED

   (c) Attorneys (Firm Name. .A.dtlre<s, a11d Te/q>holte                                                       Attorneys (If K1IDWR)
 Howard K. Trubman, Esq., Employment L
 1500 Market St, East Tower, 12th floor
 Philadelphia, PA 19102

IL BASIS OF JURISD                       TION (P/Qce an "X" iJr One Box Orrly)                                                                CIPAL PARTIES (Place               Qlf "X" iJr One Buxfar Plabttijf

                                                                                                                                                                             and One Bux for Defendant)
                                         ~3
CJ I     U.S. Government
            Plillllllff                                   vemment Nat a Party)                      Cittz.en of This State                              Incorporated ar Pnnclpal !'lace
                                                                                                                                                          of Business In This State
                                                                                                                                                                                             17:4 p!                )
CJ 2     U.S. Government
            Defeodant
                                                                                                    Citizen of Another State                            bH:o<porated andl'rmciplil !'lace
                                                                                                                                                            of Busmess In Another S131e
                                                                                                                                                                                              0 5     ~
                                                                                                                                                        Foreign Nation                        06          06

IV. NATURE OF SUIT                         tace,,,. "X"iROneBm: 01t1y,                                                                          Cbck here for Nature of Suit Code Descri !tons.
                                                               TOR: S                                                                             ANKRUl'TCY                 0      S AlUTES
CJ 110 ~                                PEllSONAL INJUXY                  PERSONAL INJUJtY          CJ 625 Drug Related Se=                          CJ 375 False C1ami.. Act
                                                                                                                                          0 422 Appeal 28 USC 158
0 120Matme                           0 310Auplane                      0 365Pcrsonallnjury -               ofPropcrty21 USC881            CJ 423Wrthdnrwal
                                                                                                                                                     0 3'76QIHTam(31 USC
0 130 Miller Act                     CJ 315 Airplane Product                   l'roduct Liability   0 690 Other                                 28 USC 157  3729(a))
a I 40 Nego!lable lnstromcnt                Liability                  0 367 Health Carel                                                            0 400 S131e Reapportiomnent
a I SO lleoovery of Overpayment      O 320 Assault. Libel &                   l'bannaceutlcal                                                        o 41 oAntitrust
      & Eofoo:emcnt of Judgment                Slander                        l'ersooal lnJlll}'                                                     0 430 Banb and Banking
n 151 MedicareAct                    o     330Federal ~·                      Product Liability                                                      o 450Commeroe
n 152 lt<c:ovely of Defaulted                    Llabtlrty             a 368 Asbestos Persmmi                                                        o 460 Deportation
       S111dcnt Loans                (')   34-0 Marine                          Injury l'roduct                                                      0 470 Racketeer Influenced and
      (&cluclcs VeleI3Ds)            0     345 Manne l'roduct                  Liability                                                                    Corrupt C>rganmt~
0 153 Reoomy of Overpayment                      Liability               PERSONAL PR.OPE.llTY       i::==::JaWJc:==::t~W!W~~Wfi'.:=::lo 480 CooslllllCl Credit
         ofVelerall'sBcocfrts        0     350MotorVehicle             0 3700therFraud              0 710FairLaborStandards  0 861 HIA(l39'5fl)      0 490CablelSatTV
n  160 Stockhalders' Sutts           o     355 Motor ve1nc1e           n  371 Truth m Lending              Act                            o
                                                                                                                               862 Black Lung (923)                         a
                                                                                                                                                        850 Secwilies/ComnodilleS/
0 1900tbereo..tract                             l'roductl.lability     0 3800tberPersooal           0 720Labor/Managemeot    0 863DIWC/DIWW(4-0S(g))        Exchange
n 195 Cmtract l'roduct Liability     0     360 Other l'ersooal                Property Damage              It.elations       O 864 SSJD Title XVI    CJ 890 Othu S1atutory Acboos
Cl 196 Fiancblse                                Iajmy                  CJ 385 .Property Damage      0 740 ltailway Labor Act 0 865 ltSI (405(g))     n 891 Agrlcultoral Acts
                                     0     362 Pcrsoml IBjlll'y-              Prnduct Ll<oblbty     0 751 Family andMedlcol                          O 893 Buvsoomea1a1 Matters
r---=~-====""'°'~~~~Mecical~~~~~                                     .......,,,,===-====--1            Leave Act
.___.-............~~.U.-/--ji--~~~L--~1.:So!..---..1-Jl.l.RISO~~iNE~ll~l'E~TITl!.U:.:lO>'liNS~-fn 790 Other Labor Llugation                      t:      AX s
                                                                                                                                                                            0 895 Freedom oflnl0rmatmi1
                                                                                                                                                                                    Act
                                    0 440 Other Civil llights        Habeas Carpus:            n 791 llmploycc R<:ttremeut                0 870 Taxes (U.S. l'lainttff      0 896 AtbitI1llion
                                       441 VotJng                 0 463 Alien Detamec                 Income Security Act                       or Defendant)               0 899 Admimstmive Procedure
                                       442Employment                   0 510MotionstoVacate                                               0 S711RS- ·Thirdl'any                    Ac!IRcv1eWorAppealof
                                       443 HOUSlllgl                        Sentence                                                            26 USC 76()9                        Ageooy ~'°'"
                                           Accommodatioos              0 5 30 Gencml                                                                                        (') 950 Ccoslilullooali:ty of
                                       445 Amer. w/Dtsabtlitles ·      CJ 535 Death Penalty               JMMIGRATION                                                               Stale Stat""'5
                                           Employment                     Otller:                   0 462 Naturahzauon Appllcatton
                                    rJ 446 Amer w/Disabiltties •       0 540 Mandamus & Otber       0 465 Other lmmtgtallon
                                           Otber                       a  550 Civil ltJghts               Actions
                                    n 448 EOOca.11op                   o 555 Prison Condition
                                                                       0 560 Crvil De1amee ·
                                                                              Conditions of
                                                                              Confinement

                IN (Place"" "X" 11'1 One Bux Orrly)
               al          n2   Removed from               n    3     Remanded from          0 4 Remstated or           n    5 Transferred from         n   6 Multtdistnct            n8    Multidistnct
                  mg            State Court                           Appellate Court            Reopened                      Another D1stnct                L1tigatt.on ·                 Litigatton ·

                                            Cite the U S. CJVll Statute under which yon are filing
                                                                                                                               "     -~
                                                                                                       m.-dM jlll'isllklltNMI- -1aa tliw!nity)
                                                                                                                                                              Transfer                      Drrect File

                                            42 . . .
                                            Bnef descnpl:!On of cause.
                                             Sexual Harassment
VII. REQUESTED IN    CJ                          CHECK IF TIIlS IS A CLASS ACTION                      DEMANDS                                                               jletlrnm~ in   complamt
     COMPLAINT:                                  UNDER RULE 23, F RCv P                                                                                                                       CJ No
VIIL RELATED CASE(S)
     IF ANY                                                            JUDGE                                                                  DOCKET NUMBER
DATE
06/01/2019
llOR OFFICE USE ONLY

     ltECEil'T#                  AMOUNT                                      APPLYING IF1'                                   JUDGE                             MAG JUDGE
                            Case 2:19-cv-02367-MAK Document 1 Filed 05/31/19 Page 2 of 8
                                                            CNITED STATES DISTRICT COL'RT
                                                      FOR THE EASTER"i DISTRICT OF PE~"NSYLVANIA

                                                                          DESIGNATION FORl\1
                     (to be used by counsel or prose plamttff to indicate the category of the case for the purpose of assignment to   th~ropnate      calendar)

AddressofPlaintiff:___                 ~~ '40 tJ. stz- s)r             4-- IR ~'6 ""~<-
AddressofDefendant:                      _2__~~~ ~£) /'-11).['b..[_____~ Q __ ::_~ -.
Place of Accident, Incident or Transaction.  2.G\ "2.. f;" 1 AS ""-~~ S1- R .Ji.. f-A ~
RELATED CASE, IF ANY:

Case Number:_                                                    Judge - - - - - - - - - - - - - -                           Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions·

       ls this case related to property included in an earher numbered smt pendmg or Within one year
       previously terminated action m this court?
                                                                                                                                YesD                   ~o~
2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
       pending or within one year previously termmated action in this court?
                                                                                                                                YesD                   ~00'
3      Does this case involve the validity or infrmgement of a patent already in smt or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes D                  No    0
4.     ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights
       case filed by the same mdividual?                        ~                                                          L0
                                                                                                                                Yes    D               No    r-i/
I certify that, to my knowledge, the within case         0    is ~ ~f ot rel~d to ~o~ Qdmg or Within one year previously terminated action m

::~~urtexc~l~~~~-j                                                      ~                        ~ ~
                                                                         Attorney-at-Law I Pro Se PlamtifJ                                   Attorney ID #   (if   applicable)


CML: (Place a 'Ii in one category only)

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

D      l.     Indemnity Contract, Marine Contract, and All Other Contracts                  D     i.    Insurance Contract and Other Contracts
D      2.     FELA                                                                          D     2     Airplane Personal Injury
D          Jones Act-Personal Injury                                                        D     3     Assault, Defamation
           Antitrust                                                                        D 4.        Marine Personal Injury
           Patent                                                                           D 5.        Motor Vehicle Personal Injury
           Labor-Management Relations                                                       D 6.        Other Personal Injury (Please specify)
           Civil Rights                                                                     D 7.        Products L1ab1hty
           Habeas Corpus                                                                    D s.        Products Liability - Asbestos
                                                                                            D 9.
B
D
       9   Securities Act(s) Cases
       10 Social Security Review Cases
       11. All other Federal Question Cases
                                                                                                        All other Diversity Cases
                                                                                                        (Please specify) __

              (Please specify)



                                                                             ARBITRATIO!'I CERTIFICATION
                                                   (The effect of this certificatzon 1s to remove the case from elzgib1lzty for arbztratzon)

                                                           _, counsel of record or pro se plamt1ff, do hereby certify


                ursuant to Local Civil Rule 53 .2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
                xceed the sum of $150,000.00 exclusive of mterest and costs.

              Relief other than monetary< damages ts 'sought                                                                          ....

DATE
                                                              -t-b~ \\"'~ Attorney-at-Law I Pro Se Plamtljj
                                                                                                                                       '2-~~~(..
                                                                                                                                                  AY° ~ifrp~crm
                                                                                                                                             Attoff
NOTh A tnal de novo will be a tnal by Jury only 1fthere has been compltance With FR C P 38

Civ 609 (5, 2018)
             Case 2:19-cv-02367-MAK Document 1 Filed 05/31/19 Page 3 of 8


                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                       CASE MANAGEMENT TRACK DESIGNATION FORM

                       Brian James                                           CIVIL ACTION

                            v.
             The Michaels Organization                                       NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. {See§ l :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -·Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )
{b) Social Security- Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )
(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )
(e) Special Management · -Cases that do not fall into tracks (a) through ( d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)




                06/01/19                                                      Brian Tames
Date                                                                     Attorney for
         215-206-530                                                     htrubman @2Jll3i1 rom
Telephone                            FAX Number                          E-Mail Address


(Ci-w. 660) 10/02




                                                                                 MAY 31 2019
       Case 2:19-cv-02367-MAK Document 1 Filed 05/31/19 Page 4 of 8




               IN THE UNITED STATES DISTRICT COURT FOR
                THE EASTERN DISTRICT OF PENNSYLVANIA



Brian James
2326 N. 25th St.
Phila., PA 19132

        Plaintiff

v.                                                    Civil Action No.   \   ~ l \J   1~ "11
The Michaels Organization                             Jury   Demand~ IL ED
3 Stow Road                                                         MAY 3 1 2019
Marlton, NJ 08053
      Defendant


                                    COMPLAINT
                                     TITLE VII


I. PARTIES
     1. Plaintiff Brian James is a single male individual who at all times material
        resided at 2625 N. 25th Street, Philadelphia, PA 19132.
     2. At all times material Plaintiff worked at 292 E. Ashmead Street,
        Philadelphia, PA at the Wister Town Homes, a development owned and
        operated by Deferidant The Michaels Organization.
     3. At all times material Defendant was licensed, registered and conducted
        business in Pennsylvania.
     4. At all times material Plaintiff was an employee of the Defendant within the
        definition of 42 U.S.C. Section 2000 et seq. (Title VII).
     5. At all times material Defendant The Michaels Organization had in excess
        of fifteen employees and was an employer within the definition of 42
        U.S.C. Section 2000 et seq. (fitle VII).
     Case 2:19-cv-02367-MAK Document 1 Filed 05/31/19 Page 5 of 8




II. JURISDICTION
  6. This Court has jurisdiction to hear this matter, a cause of action brought
      pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42
      U.S.C. Section 2000 et seq.
   7. At all times material hereto Plaintiff James followed the proper
      administrative remedies and procedures, and on May 1, 2019 the Equal
      Employment Opportunity Commission issued Plaintiff a Right to Sue letter,
      copy attached.
   8. All events occurred in the Eastern District of Pennsylvania, and thus this
      Court is the proper venue.
III. FACTS
  9. At all times material Tracy Tucker Askew, Plaintiff's supervisor was an
      agent of the Defendant.
   10. At all times material Ronald Green, also a supervisor was an agent of the
      Defendant.
   11. Starting in March 2016 supervisor Tracy Tucker Askew started harassing
      Plaintiff sexually.
   12. Askew made comments to Plaintiff about sex in general, and about
      Plaintiff's having sex with her at least three times a week for months.
   13. On several occasions Askew grabbed Defendant's testicles and backside.
   14. Askew's approaches were all uninvited.
   15. Askew's continual sexual harassment was both pervasive and/or severe.
   16. Plaintiff requested a transfer to another facility, but Askew refused the
      request.
   17. Plaintiff informed supervisor Green, who on information and belief was
      Askew's supervisor, that if Askew's continual sexual harassment did not
      stop, Plaintiff would file charges with the government about the sexual
      harassment.
   18. Askew and Green threatened Plaintiff with physical bodily harm.


                                                                                   2
    Case 2:19-cv-02367-MAK Document 1 Filed 05/31/19 Page 6 of 8




  19. On July 25, 2018 Askew told Plaintiff to leave work and go home.
  20. Shortly thereafter, Plaintiff received a phone call from Askew instructing
     Plaintiff to return Plaintiff's keys.
  21. Plaintiff never received an oral or written explanation for his termination.
IV. LEGAL
  22. By continually asking Plaintiff to have sex with her when Askew was told
     that it was uninvited, Askew and Defendant for whom she was an agent,
     violated Title VII.
  23. By touching Plaintiff in his personal parts, Askew, and the Defendant for
     whom she was an agent, violated Title VII.
  24. By threatening bodily harm to the Plaintiff, after Plaintiff had complained .
     to Green and had informed Green that Plaintiff intended to file charges
     against the Defendant, Askew, Green and the Defendant violated Title VII
     in retaliating against the Plaintiff
  25. By terminating Plaintiff by requesting his keys, Defendant, through its
     agents, violated Title VII by engaging in sexual harassment and retaliation
     against Plaintiff for his unwillingness to accede to the demands for sex, and
     for indicating to the Defendant that Plaintiff would file government charges
     against the Defendant if the uninvited approaches did not stop.
     Wherefore, Plaintiff requests that the Court enter judgment against the
  Defendant and award damages for
     a) back pay
     b) front pay
     c) loss of benefits
     d) compensatory damages
     e) emotional distress and suffering
     f) mental anguish
     g) loss of enjoyment of life
     h) prejudgment interest


                                                                                     3
       Case 2:19-cv-02367-MAK Document 1 Filed 05/31/19 Page 7 of 8




        i) punitive damages
        j) costs
        k) attorney fees
        I) any other relief and damages that this Court deems just and proper in the
           circumstances.
JURY DEMAND
        On behalf of the Plaintiff, the undersigned counsel demands a jury trial
with respect to all counts of the Complaint.




       c.r:Jo-/1                                              ~/('         r;::;___
Date                                                     Howard K. Trubman, Esq.
                                                         Attorney for Plaintiff




                                                                                   4
!                                                                                                           .~~.~--*·-·'~K~      -.--~

                                                                                                                                                                       l




                                                                                                                     g
             s   w           "' l ,. f              111
                                                      I'               I~ Iai   I        ft
                 i           ,,                      \11   ............ 1
         ~1~                       d .. .. ....
                             ! f!1 0 01t10EJ DBfltli; I ,, 0 JI'Fllt                                                        Ij
        11 11                                                ii
        111.11               I    U'      :~   i~  if   i ~ lvi i !f!il I                         IQ,           ii
                             iI                            a
                                   1!-c3f sfJ, tJ1 I• r I Jr:ff ff 1~(iJ'1.! ..                   11
                                                                                                  "fl
                                                                                                                         ~ c
                                                                                                                         ff fA

                             i      ta- Isa                                                                              eI
                 ~ r I p! jf ii t IJi i iUi .,- i f
                                         n                                                    1         •

                                                     2                                                           II
                 I    f o.   _                       ~@h
                1! ~ 1 1rt!;~ d~- 1d1 ·~! . f;,!J ;~ •id
              1
                                                          ,        1
                                                                        nn                                     ,i I
                                            i 1'     '.'
                                                     11sr
         u.~ ~ ~ 1' «.1jJ i1 u•.·1 11
         '"!i
            1       · Jli
                        fi! I         18      I!! ..
                                                          1    i            f
                                                                                                            tiff i I
             ;-          I! t I f ~.. ~                                                                     ~ •r~
                     ~              I~    '    t    I:             i      UP -~ f                           ~
                                                                                                                                    Case 2:19-cv-02367-MAK Document 1 Filed 05/31/19 Page 8 of 8




                                                                                                               '
                                   t~ t       'I!                  s    I ..        11
    •                                    ;                         i        I
                 I,               . rI        la
                                                    Ir"l                i       !
